Citation Nr: 1643740	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease.

2.  Propriety of the assignment of a separate rating for mild peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling as of April 22, 2014

3.  Propriety of the assignment of a separate rating for peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling as of October 6, 2011, and 10 percent disabling as of April 22, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted an increased rating of 10 percent for the Veteran's low back disability, effective September 24, 2010, the date VA received his claim.  He subsequently appealed with respect to the propriety of the assigned rating for such disability.

In November 2012, the Veteran testified at a  Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.

The Board remanded this case for further development in November 2013.  At that time, the Board noted that, in February 2012, during the pendency of the appeal, the RO granted a separate noncompensable rating for lateral cutaneous neuropathy of the right thigh associated with the Veteran's service-connected low back disability pursuant to Diagnostic Code 8529, effective October 6, 2011.  Following the Board's remand, a July 2014 rating decision recharacterized such disability as peripheral neuropathy of the right lower extremity and assigned a 10 percent rating pursuant to Diagnostic Code 8621, effective April 22, 2014.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Additionally, the RO granted service connection for peripheral neuropathy in the lower left extremity and assigned an initial rating of 10 percent, effective April 22, 2014.  

The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective dates or ratings for his peripheral neuropathy of the bilateral lower extremities; however, such issues are part and parcel of his claim of entitlement to an increased rating for his low back disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, such issues have been included on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that the Veteran's claims for increased ratings for his service-connected low back disability and associated peripheral neuropathy must be remanded for compliance with the Board's November 2013 remand directives.  In this regard, such remand directed that the Veteran be afforded a contemporaneous VA examination so as to determine the nature and severity of his low back disability and all associated objective neurologic abnormalities.  Further, the examiner was specifically requested to state whether the Veteran has intervertebral disc syndrome (IVDS) and, if so, to indicate whether such resulted in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  The examiner was further requested to address such inquiry for each year beginning in September 2009 to the present.

Thereafter, the Veteran underwent a VA examination in April 2014 pursuant to the Board's remand.  However, while the examiner noted that the Veteran had IVDS and that he experienced incapacitating episodes having a total duration of at least two weeks but less than four weeks during the 12 months prior to the examination, she did not address whether the Veteran had incapacitating episodes in 12 month periods from September 2009 to April 2013.  Thus, a remand for an addendum opinion addressing such matter is necessary.  

Further, the Board notes that the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in November 2010 and April 2014, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, the Board notes that VA treatment records to March 2014 have already been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, obtain all outstanding records, to include updated VA treatment records dated from March 2014 to present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability and associated peripheral neuropathy.  
The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine and peripheral neuropathy of the bilateral lower extremities.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's low back disability conducted during the course of the appeal in November 2010 and April 2014.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also address the nature and severity of all associated objective neurologic abnormalities of the bilateral lower extremities, erectile dysfunction, and/or bladder and/or bowel impairment associated with the service-connected low back disability.  In doing so, the examiner should complete a Peripheral Nerves Conditions Disability Benefits Questionnaire, or similar report, identifying the peripheral nerve groups affected by the Veteran's low back disability.  In this regard, the examiner is requested to offer an opinion as to whether impairment of the femoral and sciatic nerves results in the same manifestations.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, the examiner should state whether this IVDS has previously resulted in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  This should also be addressed for each year beginning in September 2009 to the present.

The examiner should also specifically address the impact the low back disability and the associated neurologic abnormalities have on the Veteran's employability.  The examiner should note that the current record contains references to the Veteran's continued self-employment as well as references to the Veteran being retired since 2007.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

